PCIJ_B_14_DanubeCommission_LNC_NA_1927-12-08_ADV_01_NA_01_FR.txt. 72

OBSERVATIONS DE M. NYHOLM

Tout en acceptant le résultat auquel est arrivé l'avis, il
semble possible ou préférable d'envisager autrement quelques
parties des motifs et notamment l'interprétation donnée des
articles 6 et g du Statut de 1921. Cette interprétation, qui
a sa répercussion sur les diverses parties des motifs, ne paraît
pas de nature à permettre d'arriver à des résultats clairs et
précis.

Comme de raison, la question du Conseil pose en première
ligne le problème suivant : Quel est le droit en vigueur pour
le Danube? En effet, le fleuve a été soumis à des réglemen-
tations successives qui laissent subsister un doute quant au
droit définitivement établi à l'heure actuelle.

Au point de vue historique, on constate qu’en 1856, après
la guerre de Crimée, fut créée la Commission européenne, qui
opérait depuis les embouchures jusqu’à Jsaccea. Ceci est la
première étape.

Ensuite, en 1878, après la guerre turco-russe, la Commission
vit, par le Traité de Berlin, son champ d’action étendu
jusqu'à Galaiz.

Cette seconde étape fut suivie d’une troisième, marquée
par le Traité de Londres de 1883 (continuation du Traité de
Berlin). A Londres, on étendit la compétence territoriale
jusqu’à Braïla. |

La quatrième et, jusqu'à présent, la dernière décision se
trouve dans le Traité de Versailles de 1910. Ce Traité n’indi-
quait aucun point fixe pour la compétence territoriale de la
Commission européenne, ni Galatz ni Braila. Au contraire,
il stipulait que la compétence devait être établie et exercée
comme par le passé.

En effet, le Traité disposait que les pouvoirs de la Com-
mission européenne devaient être les mêmes qu'auparavant ef
territorialement ef matériellement. Quant à la compétence
territoriale, il est dit qu'à partir du point où cesse la com-
pétence de la Commission européenne, le Danube sera placé
sous l'administration d’une commission internationale, qui
était une nouvelle création du Traité de Versailles. On voit,

 
72 | OBSERVATIONS DE M. NYHOLM

d'après le texte du Traité, que les deux Commissions se
complétaient l’une l’autre, sans intervalle. Pour la compétence
matérielle, il est établi que «la Commission européenne exer-
cera de nouveau les mêmes pouvoirs qu’elle avait avant la
guerre». Enfin, le Traité prévoyait l'élaboration d’un Statut ;
ce dernier, signé le 23 juillet 1921, constitue, jusqu’à présent,
le dernier acte qui concerne le Danube.

Des faits susindiqués, il résulte que le droit en vigueur est
constitué actuellement par le Traité comme base fondamentale,
et par le Statut qui en émane.

En ce qui concerne les traités antérieurs au Traité de
Versailles, il ne paraît pas douteux qu’ils ont été abolis. En
effet, au moment de l'élaboration du Traité de Versailles, on
se trouvait sur un terrain nouveau, déblayé de tout le passé.
La grande guerre avait interrompu le travail de la Commission
européenne, dont les archives étaient dispersées en d’autres
pays, et aucun fonctionnement régulier n'avait eu lieu.
Ensuite, la situation des pays riverains avait en grande partie
changé. Les nouvelles frontières amenaient une modification
des droits riverains. Enfin, le remaniement politique complet
assignait de nouvelles bases générales au régime fluvial de
l'Europe. De plus, la situation juridique était changée: de
nouveaux mandants, savoir toutes les Puissances alliées ou
associées, étaient entrés en scène pour réglementer la question
du Danube. Celle-ci, en se rattachant au règlement général
du trafic fluvial international de l’Europe, avait revêtu un
caractère international plus étendu que par le passé. Les
décisions prises antérieurement, de 1856 à 1883, par un cercle
plus restreint de Puissances, ne trouvaient plus de place à côté
des décisions nouvelles émanant du groupement formé par la pres-
que totalité des nations, et dans lequel se trouvaient du reste
englobées en grande partie les Puissances ayant participé, aux
traités antérieurs. La conséquence à tirer de cette situation
est que les Traités de Bérlin et de Londres ne comptaient
plus, mais que seul le Traité de Versailles pouvait être
invoqué. Cependant, il faut remarquer que, si les traités
antérieurs — en principe disparus — peuvent retrouver une
importance quelconque, c’est seulement par le fait que le
Traité de Versailles renvoie à la situation dans le passé.
73 OBSERVATIONS DE M. NYHOLM

C'est donc indirectement que Yon pouvait se référer éventuelle-
ment aux stipulations antérieures.

Si lon regarde spécialement l’article premier du Traité de
Londres de 1883, qui étendit la compétence de la Commission
européenne jusqu'à Braïla, en donnant ainsi apparemment
une solution à. la question actuellement en litige, on constate
donc que ce Traité n'existe plus par lui-même. La seule
base actuelle est le Traité de Versailles. |

À côté de ce dernier Traité figure son émanation, le Statut
de 1921. Cependant, ce Statut, par rapport au Traité, ne
peut être envisagé que comme un règlement par rapport à
une loi. Le mandat donné par les Puissances alliées et dsso-
ciées à un nombre restreint de Puissances, réunies en confé-
rence à Paris, ne contient pas une autorisation de s’écarter
des principes et règles contenus dans le Traité. Bien que la
Conférence eût le pouvoir d’amplifier ces règles, toute décision
prise par elle en contradiction avec le Traité constituerait
une nullité pouvant être invoquée par chacune des Puissances
ayant signé le Traité de Versailles.

C'est donc le Statut — et, en cas de doute, principalement —
le Traité de Versailles — qui fournit la base, quand. il s’agit
de répondre à la question litigieuse : la Commission européenne
possède-t-elle une compétence sur la section Galatz-Braïla ?

Les règles de compétence se trouvent dans les articles 5 et
6 du Statut. Ces articles paraissent reproduire fidèlement le
texte du Traité, Mais l’avis donne à l’article 6 une interpré-
tation qui ne semble pas admissible. Cette interprétation ren-
verse, en effet, tous les principes du Traité en proclamant que
l’article 9, combiné avec l’article 6, fixe Braïla comme point
terminus, tandis que le Traité, pour la fixation des limites,
renvoie au passé sans aucune détermination précise.

Pour l'interprétation du Statut, il est d’une importance
considérable, afin d'éviter une confusion, de distinguer nette-
ment entre la compétence territorviale (article 6) et la compé-
tence matérielle de la Commission (article 5).

La première question posée par le Conseil demande si la
Commission européenne possède une compétence dans le sec-
teur Galatz-Braïla. Ce qu’elle exige, c’est donc une fixation de
la compétence territoriale (article 6). La seconde question
74 OBSERVATIONS DE M. NYHOLM

demande quelle est cette compétence’; elle vise donc une fixa-
tion de la compétence matérielle (article 5).

Pour avoir sous les yeux le texte, il convient de citer ces
deux articles.

Compétence territoriale: article 6.

«La compétence de la Commission européenne s’étend,
dans les mêmes conditions que par le passé et sans
aucune modification à ses limites actuelles, sur le Danube
maritime, c’est-à-dire depuis les embouchures du fleuve
jusqu’au point où commence la compétence de la Commis-

sion internationale. »

| Compétence matérielle : article 5.

«La Commission européenne exerce les pouvoirs qu’elle
avait avant la guerre. Il n’est rien changé aux droits,
attributions et immunités qu'elle tient des traités, coriven-
tions, actes et arrangements internationaux relatifs au
Danube et à ses embouchures. »

Pour la compétence territoriale, on constate donc qu'aucune
limite n’a été déterminée à l’article 6. Il convient de rappeler
qu'il ne s’agissait point de fixer une limite à une borne kilo-
métrique quelconque entre Galatz et Braïla. Il n’a jamais été
question d’autres limites que soif de Galatz soit de Braïla. La
disposition de l’article 6 confirme donc seulement que le Traité
(et le Statut) n’ont voulu fixer mi Galatz mi Braila, mais
qu'ils ont laissé la situation telle qu’elle existait en pratique
auparavant. Le point où se trouvait la limite de compétence
de la Commission européenne éfait donc un point inconnu, et
ab ne pouvait étre fixé qu'après qu'il avait dé déterminé par des
moyens d’instruchon portant sur l'exercice effectif de la. compé-
tence dans le passé.
75 OBSERVATIONS DE M. NYHOLM

Pour comprendre cette situation, qui peut paraître bizarre,
il faut se rendre compte du développement historique. En 1856,
on fixait comme limite Isaccea, en 1878 Galatz, en 1883 Braila.

A en juger littéralement, d’après la décision de 1883, la
question paraît simple. Mais il faut se rappeler qu’à côté de
ces traités entrait en jeu un cycle d’actes de navigation
élaborés successivement sur la base des traités pour en assu-
rer l’exécution par des stipulations de détail. Ces règlements
vivaient pour ainsi dire leur propre vie, n'étant quelquefois
pas d’accord avec le texte des traités.

Ainsi, on peut regarder le Règlement de navigation du
19 mars 1881 comme la suite du Traité de Berlin, qui fixait
Galatz pour limite. Néanmoins, le Règlement prévoit dans de
nombreux articles et en diverses matières un service de la
. Commission européenne allant jusqu’à Braïla et comprenant
ainsi le secteur. Également, après le Traité de Londres, qui
avait étendu la compétence jusqu’à Braïla, les règlements de
navigation suivants continuaient à indiquer comme limite Galatz
avec un service effectif jusqu’à Braïla. Ceci est encore le cas
dans le dernier Règlement de navigation de 1923, postérieur
au Traité de Versailles et au Statut.

En se rendant compte de la susdite situation, on pourrait
comprendre ce qui s’est passé à la Conférence de la Paix
avant la rédaction des articles du Traité de Versailles concer-
nant le Danube, ainsi que la situation à la Conférence de
Paris au moment où l’on dut élaborer le paragraphe 6.

La fixation de «Braïla» dans le Traité de Londres en 1883
n'avait produit aucun effet. Tout était resté comme auparavant.
Puisque le système appliqué en fait avait bien fonctionné,
on a très probablement voulu cristalliser cette situation. On
n’a pourtant pas entendu produire un nouveau changement
entre Galatz et Braila en revenant expressément au terme
«Galatz», — et c’est pour ce motif qu’on a fini par établir
comme limite simplement «le passé ».

L’intention était donc de perpétuer le système qui avait
fait ses preuves pendant plus d’un demi-siècle en n’indiquant
aucune limite déterminée. Contre cette décision, qui se trouve
exprimée d’une manière précise e dans le Traité de Versailles
et dans le Statut, il ne paraît pas possible d’admettre que
76 OBSERVATIONS DE M: NYHOLM

Varticle 9 du Statut a définitivement fixé Braïla comme point

terminus. Cette interprétation ‘est basée sur deux faits: I° que
la Commission européenne et la Commission internationale se
complètent et que leurs champs d’action se touchent ; 2° que
l'article 9 du Statut dispose que «la compétence de la Com-
mission internationale s’étend sur la partie du Danube comprise
entre Ulm et Braïla ».

La conclusion qui s'impose. à une interprétation hâtive est
donc que la Commission internationale finit à Braïla et que,
par conséquent, la Commission européenne va jusqu'à Braila.

Cette interprétation se heurte au texte de l’article 6 et
à la base historique de ce texte.

Il est incontestable que cet article ne fixe mi Braila ni
Galatz, mais renvoie à un passé qui doit être élucidé éven-
tuellement par des moyens d'instruction. L'article 6 introduit:
un facteur inconnu jusqu'à nouvel ordre, un x, et l’article 9,
dans le même Statut, me peut donc pas fixer Braïla. Une loi
ne saurait, dans un article, établir une règle, et dans le
prochain article se raviser et poser une règle contraire. Une
interprétation procédant ainsi doit avoir une base fausse.
L'article 6 dispose que la compétence doit s'étendre «dans
les mêmes conditions que par le passé et sans aucune modifi-
cation à ses limites actuelles ». Il est possible qu’un examen
de la situation antérieure donne comme limite Galatz. Dans
ce cas il est impossible que l’article 6 fixe Galatz et l’article 9
Braïla. :

En outre, la thèse de l'avis ne semble pas conforme au
développement historique qui a conduit au texte de l’article 6.
Lors de la conception de cet article, conformément aux
prescriptions du Traité de Versailles, le moment était venu
de décider si on voulait ou non maintenir la fixation de la
limite à Braïla, comme dans le traité précédent. On s’est
arrêté à un texte qui était l'expression d'un dat de fait
qu’on voulait prolonger. Le Statut a omis dans l’article 6
de fixer la limite Braïla, et il ne peut donc raisonnablement
faire le contraire à l’article 9.

Ensuite, ‘on voit que, si la compétence territoriale. était

fixée à Braïla par le Statut, il n'y avait plus à s'occuper de
la principale question litigieuse. Tout doute avait disparu,
77 OBSERVATIONS DE M. NYHOLM

mais on voit tout de même que la question reste ouverte,
ce dont témoigne le dossier toujours croissant.

Enfin, tout essai d’élimirer les mots «dans les . mêmes
conditions que par le passé et sans aucune modification à
ses limites actuelles» reste stérile. L'avis paraît vouloir les
comprendre comme indiquant divers degrés de compétence,
mais il entre par là dans l’autre matière, savoir la compétence
matérielle (article 5). L'article 6 s'occupe de la compétence
territoriale et stipule qu'aucune modification ne sera apportée
aux limites actuellés. Une limite doit être nettement fixée, et
les thèses que paraît soutenir l'avis concernant des compé-
tences partielles se rapportent à la compétence matérielle ; elles
n’ont donc rien à faire avec la question des limites. Restent
à expliquer les mots «à Braila» de l’article 9, base de l’inter-
prétation de l'avis, qui dit que la compétence de la Com-
mission internationale va d’Ulm à Braila. A ce sujet, il est
“à remarquer que l’article 9 se trouve dans un titre (III)
intitulé «Danube fluvial» et n'a trait qu'à ce titre, tandis |
que l'article 6 a sa place dans le titre IT intitulé « Danube
maritime ». Il est dit dans le Statut que les deux Commissions.
se touchent, mais il n’est dit nulle part que la compétence
de la Commission internationale ne peut pas aller au delà
de Braila vers l'embouchure. La thèse de l'avis que Braïla
se trouve d’ores et déjà fixé comme limite, conduit à des
résultats peu acceptables. L

Le passé de l'article 6 doit à un certain moment être
élucidé. Si par exemple une instruction conduisait à consta-
ter que la compétence de la Commission européenne s’arrétait.
effectivement dans le passé à Galatz, on se trouverait en
présence d’une lacune entre Galatz et Braïla. En effet, la
nouveauté constituée par la création de la Commission inter-
nationale a ‘pour résultat que dans le cas indiqué la compé-
tence de cette dernière Commission s’étendrait automatiquement
à Galatz en ajoutant à sa compétence sur le Danube fluvial
(titre IIT) une compétence partielle sur le Danube maritime
(titre IT). | |

On remarque aussi que l'article 9 ne parle pas d’une com-
‘péténce jusquà Braïla, mais il dit simplement que la compé-
78 GBSERVATIONS DE M. NYHOLM

tence s'étend sw la partie du Danube comprise entre Ulm et
Braïla. Effectivement, l'explication de cette phrase se trouve
dans le fait que, dans le titre III traitant du Danube fluvial
exclusivement, on tenait à indiquer la limite amont vers
l’ouest qu'on a fixée à Ulm. .
Finalement, il y a lieu de remarquer que, contre ladite
interprétation de l'article 6, on ne peut invoquer l'article 3
du Statut : ce dernier dispose que les Commissions européenne
et internationale s'étendent respectivement au Danube mari-
time et au Danube fluvial, qui selon le langage admis se
touchent à Braïla. En pareil cas, l’article serait contraire au
Traité de Versailles, mais du reste il y a lieu d'observer que
dans l’article se trouve la réserve expresse: la compétence
«telle qu’elle est déterminée» aux chapitres II et III. Le
texte de l'article 6 et son fondement historique démontrent
donc qu'il a été conçu dans l'espoir d'établir une règle per-
mettant de continuer la pratique du passé paisiblement
"écoulé, mais cet espoir a été déçu. Sur la base de deux
incidents insignifiants, la question des limites a été soulevée,
et le moment est arrivé où — sans recours possible — il est
devenu nécessaire de faire cesser état de coopération amiable
maintenu jusqu'ici; mais le désir d’une seule des Parties d’avoir
une solution exige une fixation. Cette fixation ne peut être
faite que par des moyens d'instruction. En effet, c’est cette
circonstance qui entre autres a conduit à la constitution du
Comité spécial et qui a caractérisé le travail de ce Comité. Les
recherches du Comité ainsi qu'en général le contenu du dossier
ont démontré qu’effectivement dans le passé l’activité de la.
Commission européenne s'est étendue jusqu’à Braila ; la réponse
à la première question est donc que territorialement la Com-
mission européenne déployait une activité aussi dans le secteur.

Quant au contenu de cette activité (deuxième partie de la
question principale du Conseil: la compétence matérielle,
article 5), les recherches du Comité ont permis aussi d'arriver
à un résultat. Grosso modo, l'activité de la Commission euro-
péenne s’exergait en aval de Galatz dans quatre branches:
1) maïntien du chenal navigable, 2) pilotage, 3) service pour
réglementer la navigation, 4) exercice d’une juridiction.
79 OBSERVATIONS DE M. NYHOLM

Que sur le secteur Galatz-Braïla la Commission européenne ait
exercé dans les trois premières branches, cela résulte à suffisance
de droit du dossier. Quant à la quatrième activité, le Comité a
établi d’une manière satisfaisante qu’effectivement la Commission
européenne a exercé des actes de juridiction dans le secteur. A
ce sujet, pour les enquêtes mentionnées par le Comité, il n’y
a à retenir que celles qui ont été effectuées par le Comité lui-
même. D'autre part, la conclusion du Comité quant aux
dossiers qui lui ont été soumis peut être acceptée comme
preuve de l'exercice dé juridiction de la part de la Commission
européenne. Il en résulte que, dans le secteur litigieux, la
Commission européenne exerçait dans toute son étendue les
mêmes pouvoirs qu'en aval de Galatz ; l'examen matériel des
faits ‘du passé, entrepris par le Comité et imposé nécessaire-
ment comme conséquence des articles 6 et 5, a donc mené
au résultat que le point terminus entre les deux Commissions
est Braïla.

La Roumanie ne saurait voir dans ce résultat une diminution
de sa souveraineté, car la base de ce résultat n'est pas, par
rapport à la Commission européenne, une espèce de pres-
cription acquisitive, si même une prescription de cet ordre
était acceptée dans le droit international. Au contraire, les
stipulations du Traité de Versailles (et du Statut) qui com-
portent la fixation de la limite par. la constatation des faits
du passé, ne sont que le résultat de l’adhésion volontaire
de la Roumanie au Traité de Versailles avec toutes les autres
Puissances alliées et associées. Et encore l'intérêt de souve-
raineté que la Roumanie pourrait avoir dans le secteur, au
cas où la Commission européenne s’arréterait à Galatz, n’est
plus celui qu’on paraît avoir eu en vue au début du litige.
En effet, la création de la Commission internationale a eu
pour effet qu’éventuellement le secteur ne serait pas tombé
sous une souveraineté roumaine pleine, mais cette souveraineté
serait restreinte par la compétence de la Commission inter-
nationale, qui pratiquement n'est pas loin d’ égaler celle de la
Commission européenne.

(Signé) D. G. NYHOLM,
